Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2021 has been entered.
 
Response to Arguments

Applicant’s arguments with respect to claim(s) 1,2,4-6,10, 14, 28-34, 36, 37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1,2,4-6,10, 14, 28-34, 36, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asterjadhi et al. (US 20160366254 A1) in view of Noh et al. (US 20170188376 A1) and Zhou et al. (US 20170325254 A1).

For claim 1, Asterjadhi discloses an apparatus of a high efficiency (HE station) wireless device (see fig. 2; User Terminal 120m and HE control field 660 (fig. 6; 660) for high efficiency) comprising: 
Memory (see fig. 2; 282m / 286m); and processing circuitry coupled to the memory (see fig. 2; 280m, 270m, 282m / 286m; processors and controllers connected to memory and storage) the processing circuitry configured to: 

decode a high efficiency (HE) physical-layer convergence procedure (PLCP) protocol data unit (PPDU) comprising a high-throughput (HT) control field in a media access control (MAC) portion of the HE PPDU
(a PLCP PPDU frame (fig. 4, 400; para. 0068), which contains the MAC header (fig. 4 and 5, 450), which contains HT control field (wherein HE control field 660 (fig. 6; 660) corresponds to the HT/VHT control field 560 (para. 0070) is decoded by a terminal as para. 0056, 0058)    

determine whether the HT control field of the HE PPDU contains uplink (UL) multi-user (MU) response scheduling information soliciting a response (see fig. 20, 2005; UL MU response scheduling; para. 0103; if control ID field 797 / control information field 664 in the HE control field contains UL MU response scheduling 2005 (fig. 20) the receiving terminal transmits a UL MU response if the Control ID value 0 is found); 

and in response to determining the HT control field contains the UL MU response scheduling information (see fig. 20, 2005; UL MU response scheduling; para. 0103; if control ID field 797 / control information field 664 in the HE control field contains UL MU response scheduling 2005 (fig. 20), wherein the receiving terminal transmits a UL MU response if the Control ID value 0 is found), 

encode, for transmission (see para. 0054; TX data processor of a UE encodes transmission data), a HE trigger-based (TB) PPDU (see para. 0078 last sentence; the HE control field triggers MU-UL transmission which is contained in a UL MU PPDU as in para. 0092), the HE TB PPDU comprising a HE signal A (HE-SIG-A) field, (see para. 0092, the UL MU PPDU contains the high efficiency (HE) control field(s) in the PHY field HE-SIGA as in para. 0094). 

Asterjadhi does not explicitly disclose the HE-SIG-A field comprising four spatial reuse (SR) subfields , wherein each of the four SR subfields is set to indicate that a first spatial reuse operation mode is disabled for a duration of the HE TB PPDU and that a second spatial reuse operation mode is disabled, wherein the first spatial reuse operation mode indicates using a configuration parameter received from an access point (AP) to determine whether SR is permitted, and the second spatial reuse operation mode indicates to determine whether SR is permitted without using the configuration parameter

In analogous art, Noh discloses the HE-SIG-A field comprising four spatial reuse (SR) subfields (see fig. 23; each HE-SIG-A field has 4 subfields SR field 1-4), wherein each of the four SR subfields is set to indicate that a first spatial reuse operation mode is disabled for a duration of the HE TB PPDU and that a second spatial reuse operation mode is disabled (see para. 0402, 0406; the SR fields have specific values that indicate when the specific channels are busy (such as for a plurality of channels (such as 20 MHZ and 40 MHz)) as in para. 0264 last sentence, 0289 2nd to last sentence, 0367, 0386,0409, 0410) where this is indicative of SR not being allowed to be used for those channels (i.e. first and second spatial reuse operation mode) until the duration of the associated HE trigger frame (para. 0235)).

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify / combine the features of Asterjadhi by using the above recited features, as taught by Noh, in order to provide systems wherein system efficiency is improved in WLAN overlap situations, therefore the provider being able to provider higher quality service to customers (see Noh sections 0008).

Asterjadhi and Noh do not disclose wherein the first spatial reuse operation mode indicates using a configuration parameter received from an access point (AP) to determine whether SR is permitted, and the second spatial reuse operation mode indicates to determine whether SR is permitted without using the configuration parameter

In analogous art, Zhou discloses wherein the first spatial reuse operation mode indicates using a configuration parameter received from an access point (AP) to determine whether SR is permitted (see para. 0064; para.0067 last sentence, 0070; the default spatial reuse mode indicates use of configuration parameters (CCA levels), which are configured by an associated AP (para. 0064 mode option 3 & para. 0067 last sentence), to see if SR transmission will be performed; whether this specific default mode is used or not is signaled in a SR subfield as in para. 0069-0070),

and the second spatial reuse operation mode indicates to determine whether SR is permitted without using the configuration parameter

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify / combine the features of Asterjadhi and Noh by using the above recited features, as taught by Zhou, in order to provide a system and method to provide increased bandwidth and improved communication in WiFI (IEEE 802.11) networks, thereby providing more users with bandwidth intense applications, such as video (see Zhou sections 0004, 0005).

For claim 2, the combination of Asterjadhi, Noh and Zhou, specifically Asterjadhi discloses wherein the HE station is within a basic service set (BSS) associated with the AP, and wherein the HE PPDU is an HE multi-user (MU) PPDU received from the AP and soliciting a response from the HE station and at least another HE station within the BSS (see para. 0092; multiple STAs of an AP transmit UL MU PPDUs to the AP which can be solicited using the control ID field 797 / control information field 664 in the HE control field containing the UL MU response scheduling control ID value 0 (fig. 20)).

For claim 4, the combination of Asterjadhi, Noh and Zhou, specifically Asterjadhi discloses decode (received data decoded by a terminal as para. 0056, 0058) an aggregate control (A-Control) subfield of the HT control field to obtain UL MU response scheduling information (para. 0075; HE A-Control field received which contains multiple HE control fields, which can contain UL MU response scheduling 2005 as in fig. 20; para. 0102). 

For claim 5, the combination of Asterjadhi, Noh and Zhou, specifically Asterjadhi discloses wherein the UL MU response scheduling information comprises:
information indicating a number of symbols for the TB PPDU (see fig. 21a, 2102; para. 0103; HT control (fig. 6; 600) contains the UL PPDU length (symbols) for the UL MU response) 
information indicating resource units (RUs) assigned for transmitting the HE TB PPDU (see fig. 21a, 2104; para. 0103; HT control (fig. 6; 600) contains the resource unit (RU) assigned for the UL MU response);
 and information indicating UL modulation coding scheme (MCS) for use during the transmitting of the HE TB PPDU (see para. 0071, 0083; MCS feedback is transmitted in the HT control field which can be carried for UL MU PPDUs as in para. 0092).

For claim 6, Asterjadhi does not disclose wherein the processing circuitry is configured to: retrieve default values for the four SR subfields field from the memory.

In analogous art, Noh discloses wherein the processing circuitry is configured to: retrieve default values for the four SR subfields field from the memory (see para. 0402; the SR fields (fig. 23; each HE-SIG-A field has 4 subfields SR field 1-4) are set based on a set definition (i.e. “default values”), wherein execution / reading of packet data / headers (i.e. SR fields) is done by software / processor (i.e. “processing circuity”) from a memory as in para. 0095, 0097).

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify / combine the features of Asterjadhi by using the above recited features, as taught by Noh, in order to provide systems wherein system efficiency is improved in WLAN overlap situations, therefore the provider being able to provider higher quality service to customers (see Noh sections 0008).

For claim 10, Asterjadhi does not disclose wherein the processing circuitry is configured to: decode a configuration information message with default values for the four SR subfields field from a second HE station, wherein the HE PPDU is received from the second HE station.

In analogous art, Noh discloses wherein the processing circuitry is configured to (software / processor (i.e. “processing circuity”) implementing reading and processing as in para. 0095, 0097): decode a configuration information message (see para. 0178, 0238, 0241; the color information received and checked (i.e. “decoded) from an AP contains information regarding values (if available) in regards to the SR fields wherein their values are set to defaults as in para. 0402;) with default values for the four SR subfields field from a second HE station (see fig. 23; each HE-SIG-A field has 4 subfields SR field 1-4), wherein the HE PPDU is received from the second HE station (see para. 0178, 0238, 0241; the color information received and checked (i.e. “decoded) from an AP).

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify / combine the features of Asterjadhi by using the above recited features, as taught by Noh, in order to provide systems wherein system efficiency is improved in WLAN overlap situations, therefore the provider being able to provider higher quality service to customers (see Noh sections 0008).

For claim 14, the combination of Asterjadhi, Noh and Zhou, specifically Asterjadhi discloses transceiver circuitry coupled to the memory (see fig. 2; RX and TX spatial / data processors 260m, 270m, 290m, 288m coupled to memory 282 through controller 280m), one or more antennas coupled to the transceiver circuitry (see fig. 2; antennas 254m through 254mu connected to RX and TX spatial / data processors 260m, 270m, 290m, 288m). 

For claim 28, Asterjadhi does not explicitly disclose wherein the HE station is a station configured to operate in accordance with Institute of Electrical and Electronic Engineering (IEEE) 802. llax.  
In analogous art, Noh discloses wherein the HE station is a station configured to operate in accordance with Institute of Electrical and Electronic Engineering (IEEE) 802. 1lax (see para. 0151; IEEE802.11ax used for transmission of HE frames)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify / combine the features of Asterjadhi by using the above recited features, as taught by Noh, in order to provide systems wherein system efficiency is improved in WLAN overlap situations, therefore the provider being able to provider higher quality service to customers (see Noh sections 0008).

For claim 29, the combination of Asterjadhi and Noh does not disclose wherein the first spatial reuse operation mode is based on configuration parameters received from an access point and the second spatial reuse operation mode is based on default parameters. 
  
In analogous art, Zhou discloses wherein the first spatial reuse operation mode is based on configuration parameters received from an access point (see para. 0067 last sentence; default mode option (“first spatial reuse operation mode”) that uses configuration / parameters (CCA levels) that are configured by an associated AP) and the second spatial reuse operation mode is based on default parameters (see para. 0064 mode 2), para. 0066; mode (“second spatial reuse operation mode”) that indicates that parameters (CCA levels) / OBSS frame is to be treated / interpreted according to standard IEEE 802.11ac (i.e. “default parameters”) to perform SR).

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify / combine the features of Asterjadhi and Noh by using the above recited features, as taught by Zhou, in order to provide a system and method to provide increased bandwidth and improved communication in WiFI (IEEE 802.11) networks, thereby providing more users with bandwidth intense applications, such as video (see Zhou sections 0004, 0005).

Regarding Claim 30, the claim is interpreted and rejected for the same reason as set forth in Claim 1, wherein further Asterjadhi disclose a non-transitory computer-readable storage medium that stores instructions for execution by one or more processors of an apparatus of a high-efficiency (HE) station, the instructions to configure the one or more processors (see fig. 2; 210, 242, 230 connected to memory 232).

Regarding Claim 31, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
Regarding Claim 32, the claim is interpreted and rejected for the same reason as set forth in Claim 4.
Regarding Claim 33, the claim is interpreted and rejected for the same reason as set forth in Claim 5.
Regarding Claim 34, the claim is interpreted and rejected for the same reason as set forth in Claim 10.
Regarding Claim 36, the claim is interpreted and rejected for the same reason as set forth in Claim 1.
Regarding Claim 37, the claim is interpreted and rejected for the same reason as set forth in Claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CHU; Liwen et al.	US 20170118725 A1	BACKOFF OPERATION IN CONNECTION WITH SPATIAL REUSE
Huang; Po-Kai et al.	US 20170071009 A1	CO-EXISTENCE FOR SPATIAL REUSE IN WIRELESS LOCAL AREA NETWORKS
LUO; Jun et al.	US 20180146469 A1	NAV SETTING METHOD IN WIRELESS COMMUNICATIONS SYSTEM AND RELATED DEVICE
Wu; Tianyu et al.	US 20170070998 A1	HE SIG B Common Field Formats and Indication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENAN CEHIC whose telephone number is (571)270-3120.  The examiner can normally be reached on Monday and Tuesday / Thursday and Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Kenan Cehic/Examiner, Art Unit 2413 

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413